Exhibit 10.46

 

STANDARD FORM LEASE

 

1. Basic Provisions

 

1.1 Parties: This Lease, executed in duplicate at Cupertino, California, on
April 15, 2004, by and between Mission West Properties, L.P. I, a Delaware
limited partnership, and DSP Group, Inc., a Delaware Corporation, hereinafter
called respectively Lessor and Lessee, without regard to number or gender.

 

1.2 Letting: Lessor hereby leases to Lessee, and Lessee hires from Lessor, the
Premises, for the term, at the rental and upon all the terms and conditions set
forth herein.

 

1.3 Use: Lessee may use the Premises for the purpose of conducting therein
office, research and development, light manufacturing, and warehouse activities,
and any other legal activity.

 

1.4 Project: The real property with appurtenances as shown on Exhibit A (the
“Project”) situated in the City of Santa Clara, County of Santa Clara, State of
California, and more particularly described as follows:

 

The Premises are a 12,000 square feet portion of a 75,000 square foot building
(the “Building”), including all improvements thereto as shown on Exhibit A.1 and
including the right to use up to 42 unreserved parking spaces and the Common
Area. The address for the Premises is 3120 Scott Boulevard, Suite         ,
Santa Clara, California. Lessee’s pro-rata share of the Building is 16% (Square
footage of Premises/Square footage of Building).

 

1.5 Term: The term shall be for Sixty (60) months unless extended pursuant to
Section 35 of this Lease (the “Lease Term”), commencing on the Commencement Date
as defined in Section 1.11 and ending Sixty (60) months thereafter.

 

1.6 Rent: Rent shall be payable in monthly installments as follows:

 

     Base Rent


--------------------------------------------------------------------------------

  

Estimated

CAC/Utilities**

--------------------------------------------------------------------------------

    Total Rent


--------------------------------------------------------------------------------

Months 1* through 24

   $ 8,100.00    $ 6,120.00 **   $ 14,220.00

Months 25 through 36

   $ 8,550.00    $ 6,120.00 **   $ 14,670.00

Months 37 through 48

   $ 10,000.00    $ 6,120.00 **   $ 16,120.00

Months 49 through 60

   $ 10,500.00    $ 6,120.00 **   $ 16,620.00

--------------------------------------------------------------------------------

* For purposes of the foregoing, “Month 1” is the first full lease month after
the Commencement Date. If the Commencement Date is not the first day of a month,
then the first month shall be a partial month (prorated), and shall be added to
the Lease Term. Total monthly Rent for the partial month shall be ($473.33) per
day. Month 1 shall commence on the first day of the first full month of the
Lease Term.

** Estimated CAC/Utility charges to be adjusted in accordance with Section 1, 8
and 12 below.

 

Base rent and Estimated CAC/Utility as scheduled above shall be payable in
advance on or before the first day of each calendar month during the Lease Term.
The term “Rent,” as used herein, shall be deemed to be and to mean the base
monthly rent and all other sums required to be paid by Lessee pursuant to the
terms of this Lease. Rent shall be paid in



--------------------------------------------------------------------------------

lawful money of the United States of America, without offset or deduction, and
shall be paid to Lessor at such place or places as may be designated from time
to time by Lessor. Rent for any period less than a calendar month shall be a pro
rata portion of the monthly installment. Upon execution of this Lease, Lessee
shall deposit with Lessor the first month’s rent, including estimated CAC and
Security Deposit.

 

1.7 Security Deposit: Lessee shall deposit with Lessor the sum of Fourteen
Thousand Two Hundred Dollars ($14,200) (the “Security Deposit”). The Security
Deposit shall be held by Lessor as security for the faithful performance by
Lessee of all of the terms, covenants, and conditions of this Lease applicable
to Lessee. If Lessee commits a default as provided for herein, including but not
limited to a default with respect to the provisions contained herein relating to
the condition of the Premises, Lessor may (but shall not be required to) use,
apply or retain all or any part of the Security Deposit for the payment of any
amount which Lessor may spend by reason of default by Lessee. If any portion of
the Security Deposit is so used or applied, Lessee shall, within ten days after
written demand therefor, deposit cash with Lessor in an amount sufficient to
restore the Security Deposit to its original amount. Lessee’s failure to do so
shall be a default by Lessee. Any attempt by Lessee to transfer or encumber its
interest in the Security Deposit shall be null and void.

 

1.8 Common Area Charges: Lessee shall pay to Lessor, as additional Rent, an
amount equal to Lessee’s pro-rata share or other equitable share of the total
common area charges of the Premises as defined below (the common area charges
for the Premises is referred to herein as (“CAC”)). Lessee shall pay to Lessor
as Rent, on or before the first day of each calendar month during the Lease
Term, subject to adjustment and reconciliation as provided herein below, the sum
of Six Thousand One Hundred Twenty ($6,120), said sum representing Lessee’s
estimated monthly payment based on 16 percent share of CAC and includes a fixed
monthly sum of Three Thousand Five Hundred Dollars ($3,500.00 ) which represents
utilities. It is understood and agreed that Lessee’s obligation under this
paragraph shall be prorated to reflect the Commencement Date and the end of the
Lease Term. Notwithstanding any other provision of this Section 1.8, it is
agreed that Lessee’s CAC cost, excluding Utility Costs which will be based Lease
terms, during the term of this Lease will not increase by more than $360.00 per
month for any reason, except as a result of the willful violation of Lease by
Lessee or Lessee’s Agents

 

Lessee’s estimated monthly payment of CAC payable by Lessee during the calendar
year in which the Lease commences is set forth above. At or prior to the
commencement of each succeeding calendar year term (or as soon as practical
thereafter), Lessor shall provide Lessee with Lessee’s estimated monthly payment
for CAC which Lessee shall pay to Lessor as Rent. Within 120 days of the end of
the calendar year and the end of the Lease Term, Lessor shall provide Lessee a
statement of actual CAC incurred including capital reserves for the preceding
year or other applicable period in the case of a termination year. If such
statement shows that Lessee has paid less than its actual percentage, then
Lessee shall on demand pay to Lessor the amount of such deficiency. If such
statement shows that Lessee has paid more than its actual percentage, then
Lessor shall, at its option, promptly refund such excess to Lessee or credit the
amount thereof to the Rent next becoming due from Lessee. Lessor reserves the
right to revise any estimate of CAC if the actual or projected CAC show an
increase or decrease in excess of 10% from an earlier estimate for the same
period. In such event, Lessor shall provide a revised estimate to Lessee,
together with an explanation of the reasons therefor, and Lessee shall revise
its monthly payments accordingly. Lessor’s and Lessee’s obligation with respect
to adjustments at the end of the Lease Term or earlier expiration of this Lease
shall survive the Lease Term or earlier expiration.

 

As used in this Lease, CAC shall include but is not limited to: (i) items as
specified in Sections 5(b), 6, 12, 16 and 31; (ii) all costs and expenses
including but not limited to supplies, materials, equipment and tools used or
required in connection with the operation and maintenance of the Premises,
Building and Common Area;



--------------------------------------------------------------------------------

(iii) licenses, permits and inspection fees; (iv) all other costs incurred by
Lessor in maintaining and operating the Premises, Building and Common Area;; and
(v) an amount equal to two percent (2%) of the base rent and CAC, as
compensation for Lessor’s accounting and management services. Lessee shall have
the right to review the basis and computation analysis used to derive the CAC
applicable to this Lease annually.

 

1.9 Late Charges: Lessee hereby acknowledges that a late payment made by Lessee
to Lessor of Rent and other sums due hereunder will cause Lessor to incur costs
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges, which may be imposed on Lessor
according to the terms of any mortgage or trust deed covering the Premises.
Accordingly, if any installment of base monthly rent or monthly estimate of CAC
is not received by Lessor or Lessor’s designee within five (5) days after such
amount is due or if any other Rent or other sum payable to Lessor is not
received by Lessor or Lessor’s designee within ten (10) days after Lessor
delivers a written notice to Lessee, Lessee shall pay to Lessor a late charge
equal to five percent (5%) of such overdue amount. The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Lessor
will incur by reason of late payments made by Lessee. Acceptance of such late
charges by Lessor shall in no event constitute a waiver of Lessee’s default with
respect to such overdue amount, nor shall it prevent Lessor from exercising any
of the other rights and remedies granted hereunder.

 

1.10 Quiet Enjoyment: Lessor covenants and agrees with Lessee that upon Lessee
paying Rent and performing its covenants and conditions under this Lease, Lessee
shall and may peaceably and quietly have, hold and enjoy the Premises for the
Lease Term, subject, however, to the rights reserved by Lessor hereunder.

 

1.11 Possession: Possession shall be deemed tendered and the term shall commence
on April 1, 2004 (the “Commencement Date”).

 

1.12 Common Area: Subject to the terms and conditions of this Lease and such
rules and regulations as Lessor may from time to time prescribe, Lessee and
Lessee’s Agents shall, in common with other occupants of the Project have the
non-exclusive right to use the access roads, parking areas, and facilities
provided and designated by Lessor for general use and convenience of the
occupants of the Project are referred to as “Common Area” The right to use the
Common Area shall terminate upon Lease Termination. Lessor further reserves the
right from time to time to make changes in the shape, size, location, amount and
extent of Common Area and to make rules and regulations relating to the use of
Common Area which may be amend without advance notice by providing Lessee with a
copy of such amendments. Lessee shall abide by such rules and regulations and
cooperate in their observance. Lessee shall not at any time park or permit
parking of any vehicle in a way that will interfere with the use of the Common
Area. Lessor shall operate, maintain, and manage the Common Area including, but
not limited to, landscaping, repair of paving, and sidewalks at sole discretion
of Lessor and each Lessee shall pay to Lessor their share as additional rent.
The areas initially designated by Lessor as Common Area shall include the lobby
or a portion thereof if divided, the elevator, the underground parking and all
areas of the Project other than the Building except as set forth in this
sentence.

 

2. Lessee Improvements

 

2.1 Acceptance Of Premises And Covenants To Surrender: Lessee accepts the
Premises in an “AS IS” condition and “AS IS” state of repair. Lessee agrees on
the last day of the Lease Term, or on the sooner termination of this Lease, to
surrender the Premises to Lessor in Good Condition and Repair. “Good Condition
and Repair” shall generally mean that the Premises are in the condition that one
would expect the Premises to be in, if throughout the Lease Term Lessee (i) uses
and maintains the Premises in a commercially reasonable manner and in an



--------------------------------------------------------------------------------

accordance with the requirements of this Lease and (ii) makes all Required
Replacements. “Required Replacements” are the replacements of items that are the
obligation of Lessee to maintain pursuant to Section 5(a) below. All of the
following shall be in Good Condition and Repair: (i) the interior walls and
floors of all offices and other interior areas, (ii) all suspended ceilings and
any carpeting shall be clean and in good condition, (iii) all glazing, windows,
doors and door closures, plate glass, and (iv) all electrical systems including
light fixtures and ballasts, plumbing, and temperature control systems. Lessee,
on or before the end of the Lease Term or sooner termination of this Lease,
shall remove all its personal property and trade fixtures from the Premises, and
all such property not so removed shall be treated in accordance with Section
1980 of the California Civil Code. If the Premises are not surrendered at the
end of the Lease Term or earlier termination of this Lease, Lessee shall
indemnify Lessor against loss or liability resulting from any delay caused by
Lessee in surrendering the Premises including, without limitation, any claims
made by any succeeding Lessee founded on such delay.

 

3. Uses Prohibited: Lessee shall not commit, or suffer to be committed, any
waste upon the Premises, or any nuisance, or other act or thing which may
disturb the quiet enjoyment of any other tenant in or around the buildings in
which the subject Premises are located or allow any sale by auction upon the
Premises, or allow the Premises to be used for any improper, immoral, unlawful
or objectionable purpose, or place any loads upon the floor, walls, or ceiling
which may endanger the structure, or use any machinery or apparatus which will
in any manner vibrate or shake the Premises or the building of which it is a
part, or place any harmful liquids in the drainage system of the building. No
waste materials or refuse shall be dumped upon or permitted to remain upon any
part of the Premises outside of the building proper. No materials, supplies,
equipment, finished products or semi-finished products, raw materials or
articles of any nature shall be stored upon or permitted to remain on any
portion of the Premises outside of the building structure, unless approved by
the local, state federal or other applicable governing authority. Lessor
consents to Lessee’s use of materials which are incidental to Lessee’s permitted
use as set forth in Section 1.3 above, such as copier fluids, cleaning
materials, etc., but this does not relieve Lessee of any of its obligations not
to contaminate the Premises and related real property or violate any Hazardous
Materials Laws.

 

4. Alterations And Additions: Lessee shall not make, or suffer to be made, any
alteration or addition to said Premises, or any part thereof, without the
express, advance written consent of Lessor; any addition or alteration to said
Premises, except movable furniture and trade fixtures, shall become at once a
part of the realty and belong to Lessor at the end of the Lease Term or earlier
termination of this Lease. Alterations and additions which are not deemed as
trade fixtures shall include HVAC systems, lighting systems, electrical systems,
partitioning, carpeting, or any other installation which has become an integral
part of the Premises. Lessee agrees that it will not proceed to make such
alterations or additions until all required government permits have been
obtained and after having obtained consent from Lessor to do so, until five (5)
days from the receipt of such consent, so that Lessor may post appropriate
notices to avoid any liability to contractors or material suppliers for payment
for Lessee’s improvements. Lessee shall at all times permit such notices to be
posted and to remain posted until the completion of work. At the end of the
Lease Term or earlier termination of this Lease, Lessee shall remove and shall
be required to remove its special tenant improvements, all related equipment,
and any additions or alterations installed by Lessee at or during the Lease Term
and Lessee shall return the Premises to the condition that existed before the
installation of the tenant improvements. Notwithstanding the above, Lessor
agrees to allow any reasonable alterations and improvements and will use its
best efforts to notify Lessee at the time of approval if such improvements or
alterations are to be removed at the end of the Lease Term or earlier
termination of this Lease.

 

Lessor hereby approves the installation by Lessee of a stand alone HVAC system
to be installed in, and to exclusively service, the server room which is part of
the Premises (the “Server Room HVAC”). As part of such installation, Lessee
shall cause the Building HVAC systems to no longer service the server room.
Notwithstanding



--------------------------------------------------------------------------------

anything in this Lease to the contrary, the Server Room HVAC shall remain the
personal property of Lessee and may be removed upon the expiration or earlier
termination of this Lease provided the area is properly restored per terms of
Lease.

 

5. Maintenance Of Premises:

 

(a) Lessee shall at its sole cost and expense keep, repair, and maintain the
interior of the Premises in Good Condition and Repair, including, but not
limited to, the interior walls and floors of all offices and other interior
areas, doors and door closures, all light bulbs or tubes and ballasts and first
floor toilet stoppages, including any Required Replacements. Lessee shall
provide its own janitorial service for its Premises and Lessee shall also
provide janitorial service for the first floor restrooms. In the event any other
party occupies a portion of the Building that uses the first floor restrooms the
Lessor shall provide in such occupancy agreements that such party shall be
responsible for its pro-rata share of janitorial service for the first floor
restrooms and shall remit the same to Lessee.

 

(b) Lessor shall, at as part of Rent as set forth in Section 1.8 keep, repair,
and maintain in Good Condition and Repair including replacements, the following:

 

1. The exterior of the Building, and Common Area any appurtenances and every
part thereof, including but not limited to, glazing, sidewalks, parking areas,
electrical systems, and painting of exterior walls.

 

2. The HVAC (including the Server Room HVAC) by a service contract with a
licensed air conditioning and heating contractor which contract shall provide
for a minimum of quarterly maintenance of all air conditioning and heating
equipment at the Premises including HVAC repairs or replacements which are
either excluded from such service contract or any existing equipment warranties.
Lessee shall be responsible for service calls on the HVAC systems.

 

3. The landscaping by a landscape contractor to water, maintain, trim and
replace, when necessary, any shrubbery, irrigation parts, and landscaping at the
Premises.

 

4. The roof membrane by a service contract with a licensed reputable roofing
contractor which contract shall provide for a minimum of semi-annual
maintenance, cleaning of storm gutters, drains, removing of debris, and trimming
overhanging trees, repair of the roof and application of a finish coat every
five years to the building at the Premises.

 

5. Elevator maintenance contract.

 

6. Fire monitoring services.

 

7. Parking lot sweeping.

 

8. Annual exterior window washing.

 

9. The repair of structural portions of the Building, except as a result of
Destruction as set forth in Section 19.

 

(c) Lessee hereby waives any and all rights to make repairs at the expense of
Lessor as provided in Section 1942 of the Civil Code of the State of California,
and all rights provided for by Section 1941 of said Civil Code.

 

6. Insurance:

 

A) Hazard Insurance: Lessee shall not use, or permit said Premises, or any part
thereof, to be used, for any purpose other than that for which the Premises are
hereby leased; and no use shall be made or permitted to be



--------------------------------------------------------------------------------

made of the Premises, nor acts done, which may cause a cancellation of any
insurance policy covering the Premises, or any part thereof, nor shall Lessee
sell or permit to be kept, used or sold, in or about said Premises, any article
which may be prohibited by a fire and extended coverage insurance policy. Lessee
shall comply with any and all requirements, pertaining to said Premises, of any
insurance organization or company, necessary for the maintenance of reasonable
fire and extended coverage insurance, covering the Premises Lessor shall, at
Lessor’s sole cost and expense, purchase and keep in force fire and extended
coverage insurance, covering loss or damage to the Premises in an amount equal
to the full replacement cost of the Premises, as determined by Lessor, with
proceeds payable to Lessor. In the event of a loss per the insurance provisions
of this paragraph, Lessee shall pay it pro-rata share or equitable share of the
$10,000.00 deductible per occurrence. Lessee acknowledges that the insurance
referenced in this paragraph does not include coverage for Lessee’s personal
property.

 

B) Loss of Rents Insurance: Lessor shall, at Lessor’s sole cost and expense,
purchase and maintain in full force and effect, a policy of rental loss
insurance, in an amount equal to the amount of Rent payable by Lessee commencing
within sixty (60) days of the date of the loss or on the date of loss if
reasonably available for the next ensuing one (1) year, as reasonably determined
by Lessor with proceeds payable to Lessor (“Loss of Rents Insurance”).

 

C) Liability and Property Damage Insurance: Lessee, as a material part of the
consideration to be rendered to Lessor, hereby waives all claims against Lessor
and Lessor’s Agents for damages to goods, wares and merchandise, and all other
personal property in, upon, or about the Premises, and for injuries to persons
in, upon, or about the Premises, from any cause arising at any time, and Lessee
will hold Lessor and Lessor’s Agents exempt and harmless from any damage or
injury to any person, or to the goods, wares, and merchandise and all other
personal property of any person, arising from the use or occupancy of the
Premises by Lessee, or from the failure of Lessee to keep the Premises in Good
Condition and Repair, as herein provided. Lessee shall, at Lessee’s sole cost
and expense, purchase and keep in force a standard policy of commercial general
liability insurance and property damage policy covering the Premises and all
related areas insuring the Lessee having a combined single limit for both bodily
injury, death and property damage in an amount not less than two million dollars
($2,000,000.00) and Lessee’s insurance shall be primary. The limits of said
insurance shall not, however, limit the liability of Lessee hereunder. Lessee
shall, at its sole cost and expense, comply with all of the insurance
requirements of all local, municipal, state and federal authorities now in
force, or which may hereafter be in force, pertaining to Lessee’s use and
occupancy of the said Premises.

 

D) Personal Property Insurance: Lessee shall obtain, at Lessee’s sole cost and
expense, a policy of fire and extended coverage insurance including coverage for
direct physical loss special form, and a sprinkler leakage endorsement insuring
the personal property of Lessee. The proceeds from any personal property damage
policy shall be payable to Lessee.

 

All insurance policies required in 6 C) and 6 D) above shall: (i) provide for a
certificate of insurance evidencing the insurance required herein, being
deposited with Lessor prior to the Commencement Date, and upon each renewal,
such certificates shall be provided 30 days prior to the expiration date of such
coverage, (ii) be in a form reasonably satisfactory to Lessor and shall provide
the coverage required by Lessee in this Lease, (iii) be carried with companies
with a Best Rating of A minimum, (iv) specifically provide that such policies
shall not be subject to cancellation, reduction of coverage or other change
except after 30 days prior written notice to Lessor, (v) name Lessor, Lessor’s
lender, and any other party with an insurable interest in the Premises as
additional insureds by endorsement to policy, and (vi) shall be primary.



--------------------------------------------------------------------------------

Lessor and Lessee hereby waive any rights each may have against the other
related to any loss or damage caused to Lessor or Lessee as the case may be, or
to the Premises or its contents, and which may arise from any risk covered by
fire and extended coverage insurance and those risks required to be covered
under Lessee’s personal property insurance. The parties shall provide that their
respective insurance policies insuring the property or the personal property
include a waiver of any right of subrogation which said insurance company may
have against Lessor or Lessee, as the case may be.

 

7. Abandonment: Lessee shall not abandon the Premises at any time during the
Lease Term; and if Lessee shall abandon or surrender said Premises, or be
dispossessed by process of law, or otherwise, any personal property belonging to
Lessee and left on the Premises shall be treated in accordance with Section 1980
of the California Civil Code. Notwithstanding the above, the Premises shall not
be considered abandoned if Lessee maintains the Premises in Good Condition and
Repair, provides security as is reasonably required under the circumstances and
is not in default.

 

8. Free From Liens: Lessee shall keep the subject Premises and the property in
which the subject Premises are situated, free from any and all liens including
but not limited to liens arising out of any work performed, materials furnished,
or obligations incurred by Lessee. However, the Lessor shall allow Lessee to
contest a lien claim, so long as the claim is discharged prior to any
foreclosure proceeding being initiated against the property and provided Lessee
provides Lessor a bond if the lien exceeds $5,000.

 

9. Compliance With Governmental Regulations: Lessee shall, at its sole cost and
expense, comply with all of the requirements of all local, municipal, state and
federal authorities now in force, or which may hereafter be in force, pertaining
to the Premises, and shall faithfully observe in the use and occupancy of the
Premises all local and municipal ordinances and state and federal statutes now
in force or which may hereafter be in force. Notwithstanding the foregoing,
Lessee shall not have any obligation to correct any violation of local and
municipal ordinances or state and federal statutes that exist as of the
Commencement Date, except to the extent required as a result of Lessee’s
specific use of the Premises or as a result of any other alterations to the
Premises made by Lessee.

 

10. Intentionally Omitted.

 

11. Advertisements And Signs: Lessee shall have the right to its pro rata share
of any exterior signage permitted by applicable government authorities. Lessee
shall not place or permit to be placed, in, upon or about the Premises any
unusual or extraordinary signs, or any signs not approved by the city, local,
state, federal or other applicable governing authority. Lessee shall not place,
or permit to be placed upon the Premises, any signs, advertisements or notices
without the written consent of the Lessor, and such consent shall not be
unreasonably withheld. A sign so placed on the Premises shall be so placed upon
the understanding and agreement that Lessee will remove same at the end of the
Lease Term or earlier termination of this Lease and repair any damage or injury
to the Premises caused thereby, and if not so removed by Lessee, then Lessor may
have the same removed at Lessee’s expense.

 

12. Utilities:

 

12.1 Lessor has made available to the Project from the providing agency a
reasonable amount of water, gas, heat, light, and power (“Utility Costs”) to
meet the needs of the typical office user operating from 8 am to 6 pm, Monday
thru Friday. (“Normal Usage”) Lessee shall be responsible for it pro-rata share
or equitable usage and pay as additional rent any Utility Costs which exceed
Normal Usage after the occupancy by another tenant. Lessee shall pay all Utility
Costs while the Building is not occupied by another tenant. Lessee shall
contract directly and pay for all telephone or any other utilities supplied to
the Premises.



--------------------------------------------------------------------------------

12.2 Notwithstanding the provisions of 12.1 or 1.6 above, the Estimated
CAC/Utilities shall be adjusted as follows. Once the installation and normal
operation of the Server Room HVAC has been completed and Lessee has reconfigured
the Building HVAC so as to not service the server room, Lessor shall set the
Building HVAC timers to operate only for Normal Usage for three full monthly
billing cycles. Within ten (10) business days thereafter, Lessor shall take the
average of such three monthly billings and multiply such average by One Hundred
Ten Percent (110%) (the “Electricity Base Amount”). In the event the Electricity
Base Amount exceeds $3,500, then the Estimated CAC/Utilities payable by Lessee
pursuant to Section 1.8 above shall be increased by such amount, retroactive to
the beginning of the Lease Term. In the event Electricity Base Amount is less
than $3,500, then the Estimated CAC/Utilities payable by Lessee pursuant to
Section 1.8 above shall be decreased by such amount, retroactive to the
beginning of the Lease Term. In the event any sums are payable as a result of
the adjustments to the Estimated CAC/Utilities as contemplated by this Section
12.2, then such amounts shall be payable within 14 calendar days of
determination. Lessor shall provide copies of all electricity bills to Lessee
following ten (10) days prior written request.

 

12.3 Lessor and Lessee agree that Lessor shall not be liable to Lessee for any
disruption in any of the utility services to the Premises; provided however,
that if an interruption or cessation of the utility services results from
Lessor’s breach of this Lease or the sole negligence or willful misconduct of
Lessor, or Lessor’s Agents and the Premises are not usable by Tenant for the
conduct of Tenant’s business as a result thereof, Rent shall be abated for the
period that commences five (5) business days after the date Lessee gives to
Lessor notice of such interruption until such utilities are restored.

 

13. Attorney’s Fees: In case suit should be brought for the possession of the
Premises, for the recovery of any sum due hereunder, because of the breach of
any other covenant herein, or to enforce, protect, or establish any term,
conditions, or covenant of this Lease or the right of either party hereunder,
the losing party shall pay to the Prevailing Party reasonable attorney’s fees
which shall be deemed to have accrued on the commencement of such action and
shall be enforceable whether or not such action is prosecuted to judgment. The
term “Prevailing Party” shall mean the party that received substantially the
relief requested, whether by settlement, dismissal, summary judgment, judgment,
or otherwise.

 

14. Default

 

14.1 Lessee Default: The occurrence of any of the following shall constitute a
default and breach of this Lease by Lessee: a) Any failure by Lessee to pay Rent
or to make any other payment due under this Lease where such failure continues
for three days after written notice thereof by Lessor to Lessee; b) The
abandonment of the Premises by Lessee except as provided in Section 7; c) A
failure by Lessee to observe and perform any other provision of this Lease to be
observed or performed by Lessee, where such failure continues for thirty days
after written notice thereof by Lessor to Lessee; provided, however, that if the
nature of such default is such that the same cannot be reasonably cured within
such thirty (30) day period, Lessee shall not be deemed to be in default if
Lessee shall, within such period, commence such cure and thereafter diligently
prosecute the same to completion; d) The making by Lessee of any general
assignment for the benefit of creditors; the filing by or against Lessee of a
petition to have Lessee adjudged a bankrupt or of a petition for reorganization
or arrangement under any law relating to bankruptcy, where the same is not
discharged within 90 days; e) the appointment of a trustee or receiver to take
possession of substantially all of Lessee’s assets or Lessee’s interest in this
Lease, or the attachment, execution or other judicial seizure of substantially
all of Lessee’s assets located at the Premises or of Lessee’s interest in this
Lease, where the same is not discharged within 90 days.



--------------------------------------------------------------------------------

14.2 Surrender Of Lease: In the event of any such default by Lessee, then in
addition to any other remedies available to Lessor at law or in equity, Lessor
shall have the immediate option to terminate this Lease before the end of the
Lease Term and all rights of Lessee hereunder, by giving written notice of such
intention to terminate. In the event that Lessor terminates this Lease due to a
default of Lessee, then Lessor may recover from Lessee: a) the worth at the time
of award of any unpaid Rent which had been earned at the time of such
termination; plus b) the worth at the time of award of unpaid Rent which would
have been earned after termination until the time of award exceeding the amount
of such rental loss that the Lessee proves could have been reasonably avoided;
plus c) the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that the Lessee proves could have been reasonably avoided; plus
d) any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform his obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and e) at Lessor’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable
California law. As used in (a) and (b) above, the “worth at the time of award”
is computed by allowing interest at the rate of Wells Fargo’s prime rate plus
two percent (2%) per annum. As used in (c) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

14.3 Right of Entry and Removal: In the event of any such default by Lessee,
Lessor shall also have the right, with or without terminating this Lease, to
re-enter the Premises and remove all persons and property from the Premises;
such property may be removed and stored in a public warehouse or elsewhere at
the cost of and for the account of Lessee.

 

14.4 Abandonment: In the event of the abandonment, except as provided in Section
7, of the Premises by Lessee or in the event that Lessor shall elect to re-enter
as provided in paragraph 14.3 above or shall take possession of the Premises
pursuant to legal proceeding or pursuant to any notice provided by law, and
Lessor does not elect to terminate this Lease as provided in Section 14.2 above,
then Lessor may from time to time, without terminating this Lease, either
recover all Rent as it becomes due or relet the Premises or any part thereof for
such term or terms and at such rental rates and upon such other terms and
conditions as Lessor, in its sole discretion, may deem advisable with the right
to make alterations and repairs to the Premises. In the event that Lessor elects
to relet the Premises, then Rent received by Lessor from such reletting shall be
applied; first, to the payment of any indebtedness other than Rent due hereunder
from Lessee to Lessor; second, to the payment of any cost of such reletting;
third, to the payment of the cost of any alterations and repairs to the
Premises; fourth, to the payment of Rent due and unpaid hereunder; and the
residue, if any, shall be held by Lessor and applied to the payment of future
Rent as the same may become due and payable hereunder. Should that portion of
such Rent received from such reletting during any month, which is applied by the
payment of Rent hereunder according to the application procedure outlined above,
be less than the Rent payable during that month by Lessee hereunder, then Lessee
shall pay such deficiency to Lessor immediately upon demand therefor by Lessor.
Such deficiency shall be calculated and paid monthly. Lessee shall also pay to
Lessor, as soon as ascertained, any costs and expenses incurred by Lessor in
such reletting or in making such alterations and repairs not covered by the
rentals received from such reletting.

 

14.5 No Implied Termination: No re-entry or taking possession of the Premises by
Lessor pursuant to Section 14.3 or Section 14.4 of this Lease shall be construed
as an election to terminate this Lease unless a written notice of such intention
is given to Lessee or unless the termination thereof is decreed by a court of
competent jurisdiction. Notwithstanding any reletting without termination by
Lessor because of any default by Lessee, Lessor may at any time after such
reletting elect to terminate this Lease for any such default.



--------------------------------------------------------------------------------

15. Surrender Of Lease: The voluntary or other surrender of this Lease by
Lessee, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Lessor, terminate all or any existing subleases or sub tenancies,
or may, at the option of Lessor, operate as an assignment to him of any or all
such subleases or sub tenancies.

 

16. Taxes: Lessor shall pay and discharge punctually and when the same shall
become due and payable without penalty, all real estate taxes, taxes based on
vehicles utilizing parking areas in the Project, taxes computed or based on
rental income (other than federal, state and municipal net income taxes),
environmental surcharges, privilege taxes, excise taxes, business and occupation
taxes, school fees or surcharges, gross receipts taxes, sales and/or use taxes,
employee taxes, occupational license taxes, water and sewer taxes, assessments
(including, but not limited to, assessments for public improvements or benefit),
assessments for local improvement and maintenance districts, and all other
governmental impositions and charges of every kind and nature whatsoever,
regardless of whether now customary or within the contemplation of the parties
hereto and regardless of whether resulting from increased rate and/or valuation,
or whether extraordinary or ordinary, general or special, unforeseen or
foreseen, or similar or dissimilar to any of the foregoing (all of the foregoing
being hereinafter collectively called “Tax” or “Taxes”) which, at any time
during the Lease Term, shall be applicable or against the Project, or shall
become due and payable and a lien or charge upon the Project under or by virtue
of any present or future laws, statutes, ordinances, regulations, or other
requirements of any governmental authority whatsoever. The term “Environmental
Surcharge” shall include any and all expenses, taxes, charges or penalties
imposed by the Federal Department of Energy, Federal Environmental Protection
Agency, the Federal Clean Air Act, or any regulations promulgated thereunder, or
any other local, state or federal governmental agency or entity now or hereafter
vested with the power to impose taxes, assessments or other types of surcharges
as a means of controlling or abating environmental pollution or the use of
energy in regard to the use, operation or occupancy of the Project. The term
“Tax” shall include, without limitation, all taxes, assessments, levies, fees,
impositions or charges levied, imposed, assessed, measured, or based in any
manner whatsoever (i) in whole or in part on the Rent payable by Lessee under
this Lease, (ii) upon or with respect to the use, possession, occupancy,
leasing, operation or management of the Project, (iii) upon this transaction or
any document to which Lessee is a party creating or transferring an interest or
an estate in the Project, (iv) upon Lessee’s business operations conducted at
the Project, (v) upon, measured by or reasonably attributable to the cost or
value of Lessee’s equipment, furniture, fixtures and other personal property
located on the Project or the cost or value of any leasehold improvements made
in or to the Project by or for Lessee, regardless of whether title to such
improvements shall be in Lessor or Lessee, or (vi) in lieu of or equivalent to
any Tax set forth in this Section 16. In the event any such Taxes are payable by
Lessor and it shall not be lawful for Lessee to reimburse Lessor for such Taxes,
then the Rent payable thereunder shall be increased to net Lessor the same net
rent after imposition of any such Tax upon Lessor as would have been payable to
Lessor prior to the imposition of any such Tax. It is the intention of the
parties that Lessor shall be free from all such Taxes and all other governmental
impositions and charges of every kind and nature whatsoever. However, nothing
contained in this Section 16 shall require Lessee to pay any Federal or State
income, franchise, estate, inheritance, succession, transfer or excess profits
tax imposed upon Lessor. If any general or special assessment is levied and
assessed against the Project, Lessor agrees to use its best reasonable efforts
to cause the assessment to become a lien on the Project securing repayment of a
bond sold to finance the improvements to which the assessment relates which is
payable in installments of principal and interest over the maximum term allowed
by law. It is understood and agreed that Lessee’s obligation under this
paragraph will be prorated to reflect the Commencement Date and the end of the
Lease Term. Lessee as part of the CAC shall pay his pro-rata or equitable share
of Taxes.



--------------------------------------------------------------------------------

Subject to any limitations or restrictions imposed by any deeds of trust or
mortgages now or hereafter covering or affecting the Project, Lessee shall have
the right to contest or review the amount or validity of any Tax by appropriate
legal proceedings but which is not to be deemed or construed in any way as
relieving, modifying or extending Lessee’s covenant to pay such Tax at the time
and in the manner as provided in this Section 16. However, as a condition of
Lessee’s right to contest, if such contested Tax is not paid before such contest
and if the legal proceedings shall not operate to prevent or stay the collection
of the Tax so contested, Lessee shall, before instituting any such proceeding,
protect the Project and the interest of Lessor and of the beneficiary of a deed
of trust or the mortgagee of a mortgage affecting the Project against any lien
upon the Project by a surety bond, issued by an insurance company acceptable to
Lessor and in an amount equal to one and one-half (1 1/2) times the amount
contested or, at Lessor’s option, the amount of the contested Tax and the
interest and penalties in connection therewith. Any contest as to the validity
or amount of any Tax, whether before or after payment, shall be made by Lessee
in Lessee’s own name, or if required by law, in the name of Lessor or both
Lessor and Lessee. Lessee shall defend, indemnify and hold harmless Lessor from
and against any and all costs or expenses, including attorneys’ fees, in
connection with any such proceedings brought by Lessee, whether in its own name
or not. Lessee shall be entitled to retain any refund of any such contested Tax
and penalties or interest thereon which have been paid by Lessee. Nothing
contained herein shall be construed as affecting or limiting Lessor’s right to
contest any Tax at Lessor’s expense.

 

17. Notices: Unless otherwise provided for in this Lease, any and all written
notices or other communication (the “Communication”) to be given in connection
with this Lease shall be given in writing and shall be given by personal
delivery, facsimile transmission or by mailing by registered or certified mail
with postage thereon or recognized overnight courier, fully prepaid, in a sealed
envelope addressed to the intended recipient as follows:

 

(a)

   to the Lessor at:    10050 Bandley Drive           Cupertino, California
95014           Attention: Carl E. Berg                               Raymond V.
Marino           Fax No: (408) 725-1626

(b)

   to the Lessee at:    DSP Group, Inc.          
3120 Scott Boulevard, Suite                            Santa Clara, CA 95051  
        Attention: Yaniv Ariel           Fax No: (408) 986-4442

 

or such other addresses, facsimile number or individual as may be designated by
a Communication given by a party to the other parties as aforesaid. Any
Communication given by personal delivery shall be conclusively deemed to have
been given and received on a date it is so delivered at such address provided
that such date is a business day, otherwise on the first business day following
its receipt, and if given by registered or certified mail, on the day on which
delivery is made or refused or if given by recognized overnight courier, on the
first business day following deposit with such overnight courier and if given by
facsimile transmission, on the day on which it was transmitted provided such day
is a business day, failing which, on the next business day thereafter.

 

18. Entry By Lessor: Lessee shall permit Lessor and its agents to enter into and
upon said Premises at all reasonable times with at least 24 hours prior notice
of entry, excepting for emergencies, and Lessor agrees to use the minimum amount
of interference and inconvenience to Lessee and Lessee’s business, subject also
to any security regulations of Lessee, for the purpose of inspecting the same or
for the purpose of maintaining the building in which



--------------------------------------------------------------------------------

said Premises are situated, or for the purpose of making repairs, alterations or
additions to any other portion of said building, including the erection and
maintenance of such scaffolding, canopies, fences and props as may be required,
without any rebate of Rent and without any liability to Lessee for any loss of
occupation or quiet enjoyment of the Premises; and shall subject to the
foregoing, permit Lessor and his agents, at any time within ninety (90) days
prior to the end of the Lease Term, to place upon said Premises (but only in
common areas) any usual or ordinary “For Sale” or “For Lease” signs and exhibit
the Premises to prospective tenants at reasonable hours.

 

19. Destruction Of Premises: In the event of a partial destruction of the said
Premises during the Lease Term from any cause which is covered by Lessor’s
property insurance, Lessor shall forthwith repair the same, provided such
repairs can be made within one hundred eighty (180) days after receipt of
building permit under the laws and regulations of State, Federal, County, or
Municipal authorities, but such partial destruction shall in no way annul or
void this Lease, except that Lessee shall be entitled to a proportionate
reduction of Rent until such repairs are substantially complete. With respect to
any partial destruction which Lessor is obligated to repair or may elect to
repair under the terms of this paragraph, the provision of Section 1932,
Subdivision 2, and of Section 1933, Subdivision 4, of the Civil Code of the
State of California are waived by Lessee. In the event that the Building in
which the subject Premises may be situated is destroyed to an extent greater
than thirty-three and one-third percent (33 1/3%) of the replacement cost
thereof, Lessor may, at its sole option, elect to terminate this Lease, whether
the Building is insured or not. A total destruction of the building in which the
subject Premises are situated shall terminate this Lease. Notwithstanding the
above, Lessor is only obligated to repair or rebuild to the extent of available
insurance proceeds plus any applicable deductible amounts paid by tenants .
Should Lessor determine that insufficient or no insurance proceeds are available
for repair or reconstruction of Premises, Lessor, at its sole option, may
terminate the Lease; provided, however Lessee shall have the option of
continuing this Lease notwithstanding such termination by Lessor by agreeing to
pay all repair costs to the subject Premises. Notwithstanding anything to the
contrary contained herein, if Tenant’s use of the Premises is substantially
impaired for a period of more than one hundred eighty (180) days after the date
of destruction, or during the last twelve (12) months of the Term, then Tenant
shall have the right to terminate this Lease by written notice to Landlord
within 10 days after the date of the Destruction.

 

20. Assignment And Subletting: Lessee shall not assign this Lease, or any
interest therein, and shall not sublet the said Premises or any part thereof, or
any right or privilege appurtenant thereto, or cause any other person or entity,
to occupy or use the Premises, or any portion thereof, without the advance
written consent of Lessor. Notwithstanding the above, Lessee may, without the
consent of Lessor, assign this Lease or sublet all or any part of the Premises
to a bona fide subsidiary or affiliate of Lessee, an entity in which or with
which Lessee merges or an entity which acquires all or substantially all of the
assets or stock of Lessee (“Excepted Party”). Any such assignment or subletting
requiring Lessor’s consent made without Lessor’s consent shall be void. Except
as expressly set forth herein, this Lease shall not, or shall any interest
therein, be assignable, as to the interest of Lessee, by operation of law,
without the written consent of Lessor. Notwithstanding Lessor’s obligation to
provide reasonable approval, Lessor reserves the right to withhold its consent
for any proposed sublessee or assignee of Lessee if the proposed sublessee or
assignee is a user or generator of Hazardous Materials other than as expressly
permitted pursuant to Section 3 above. If Lessee desires to assign its rights
under this Lease to a party other than an Excepted Party, Lessee shall first
notify Lessor of the proposed terms and conditions of such assignment or
subletting. Lessor, at its sole option, shall have the right (i) to enter into a
direct Lessor-lessee relationship with such party under such proposed terms and
conditions, in which event Lessee shall be relieved of its obligations hereunder
to the extent of the Lessor-lessee relationship entered into between Lessor and
such third party, or (ii) to terminate the Lease and relieve Lessee of all Lease
obligations occurring after the termination of the Lease. Notwithstanding the
foregoing, Lessee may assign this Lease to an Excepted Party, provided there is
no substantial reduction in the net worth of the resulting guarantor. Whether or
not Lessor’s consent to a sublease or assignment is required, in the event of
any sublease or assignment, Lessee shall be and shall remain



--------------------------------------------------------------------------------

primarily liable for the performance of all conditions, covenants, and
obligations of Lessee hereunder and, in the event of a default by an assignee or
sublessee, Lessor may proceed directly against the original Lessee hereunder
and/or any other predecessor of such assignee or sublessee without the necessity
of exhausting remedies against said assignee or sublessee. If Lessee merges or
sells substantially all of its assets and the net worth of the resulting entity
is substantially less than that of Lessee, such sale shall be a default under
this Lease unless approved by Lessor.

 

21. Condemnation: If any part of the Premises shall be taken for any public or
quasi-public use, under any statute or by right of eminent domain or private
purchase in lieu thereof, and a part thereof remains which is susceptible of
occupation hereunder, this Lease shall as to the part so taken, terminate as of
the date title vests in the condemnor or purchaser, and the Rent payable
hereunder shall be adjusted so that the Lessee shall be required to pay for the
remainder of the Lease Term only that portion of Rent as the value of the part
remaining. The rental adjustment resulting will be computed at the same Rental
rate for the remaining part not taken; however, both parties shall have the
option to terminate this Lease as of the date when title to the part so taken
vests in the condemnor or purchaser. If all of the Premises, or such part
thereof be taken so that there does not remain a portion susceptible for
occupation hereunder, this Lease shall thereupon terminate. If a part or all of
the Premises be taken, all compensation awarded upon such taking shall be
payable to the Lessor. Lessee may file a separate claim and be entitled to any
award granted to Lessee.

 

22. Effects Of Conveyance: The term “Lessor” as used in this Lease, means only
the owner for the time being of the land and building constituting the Premises,
so that, in the event of any sale of said land or building, or in the event of a
Lease of said building, Lessor shall be and hereby is entirely freed and
relieved of all covenants and obligations of Lessor thereafter to be performed;
provided the purchaser of any such sale, or the Lessor of the building, has
assumed and agreed to carry out any and all covenants and obligations of the
Lessor hereunder. If any security is given by Lessee to secure the faithful
performance of all or any of the covenants of this Lease on the part of Lessee,
Lessor shall transfer and deliver the security, as such, to the purchaser at any
such sale of the building, and thereupon the Lessor shall be discharged from any
further liability.

 

23. Subordination: This Lease, in the event Lessor notifies Lessee in writing,
shall be subordinate to any ground lease, deed of trust, or other hypothecation
for security now or hereafter placed upon the real property at which the
Premises are a part and to any and all advances made on the security thereof and
to renewals, modifications, replacements and extensions thereof. Lessee agrees
to promptly execute any documents which may be required to effectuate such
subordination. Notwithstanding such subordination, if Lessee is not in default
and so long as Lessee shall pay the Rent and observe and perform all of the
provisions and covenants required under this Lease, Lessee’s right to quiet
possession of the Premises shall not be disturbed or effected by any
subordination.

 

24. Waiver: The waiver by Lessor or Lessee of any breach of any term, covenant
or condition, herein contained shall not be construed to be a waiver of such
term, covenant or condition or any subsequent breach of the same or any other
term, covenant or condition therein contained. The subsequent acceptance of Rent
hereunder by Lessor shall not be deemed to be a waiver of Lessee’s breach of any
term, covenant, or condition of the Lease.

 

25. Holding Over: Any holding over after the end of the Lease Term requires
Lessor’s written approval prior to the end of the Lease Term, which,
notwithstanding any other provisions of this Lease, Lessor may withhold. Such
holding over shall be construed to be a tenancy at sufferance from month to
month. Lessee shall pay to Lessor base rent equal to one and one-half (1.5)
times the monthly base rent installment due in the last month of the Lease Term
and all other additional rent and all other terms and conditions of the Lease
shall apply, so far as applicable. Holding over by Lessee without written
approval of Lessor shall subject Lessee to the liabilities and obligations
provided for in this Lease and by law, including, but not limited to those in
Section 2.1 of this Lease. Lessee shall indemnify and hold



--------------------------------------------------------------------------------

Lessor harmless against any loss or liability resulting from any delay caused by
Lessee in surrendering the Premises, including without limitation, any claims
made or penalties incurred by any succeeding lessee or by Lessor. No holding
over shall be deemed or construed to exercise any option to extend or renew this
Lease in lieu of full and timely exercise of any such option as required
hereunder.

 

26. Lessor’s Liability: If Lessee should recover a money judgment against Lessor
arising in connection with this Lease, the judgment shall be satisfied only out
of the Lessor’s interest in the Premises (including, without limitation, rent
and other income, insurance, sale and condemnation proceeds) and neither Lessor
or any of its partners shall be liable personally for any deficiency.

 

27. Estoppel Certificates: Lessee shall at any time during the Lease Term, upon
not less than ten (10) days prior written notice from Lessor, execute and
deliver to Lessor a statement in writing certifying that, this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification) and the dates to which the Rent and other charges have been
paid in advance, if any, and acknowledging that there are not, to Lessee’s
knowledge, any uncured defaults on the part of Lessor hereunder or specifying
such defaults if they are claimed. Any such statement may be conclusively relied
upon by any prospective purchaser or encumbrancer of the Premises. Lessee’s
failure to deliver such a statement within such time shall be conclusive upon
the Lessee that (a) this Lease is in full force and effect, without modification
except as may be represented by Lessor; (b) there are no uncured defaults in
Lessor’s performance.

 

28. Time: Time is of the essence of the Lease.

 

29. Captions: The headings on titles to the paragraphs of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof. This instrument contains all of the
agreements and conditions made between the parties hereto and may not be
modified orally or in any other manner than by an agreement in writing signed by
all of the parties hereto or their respective successors in interest.

 

30. Party Names: Landlord and Tenant may be used in various places in this Lease
as a substitute for Lessor and Lessee respectively.

 

31. Earthquake Insurance: Intentionally Omitted

 

32. Habitual Default: Notwithstanding anything to the contrary contained in
Section 14 herein, Lessor and Lessee agree that if Lessee shall have defaulted
(beyond applicable notice and cure periods) in the payment of Rent for three or
more times during any twelve month period during the Lease Term, then such
conduct shall, at the option of the Lessor, represent a separate event of
default which cannot be cured by Lessee. Lessee acknowledges that the purpose of
this provision is to prevent repetitive defaults by the Lessee under the Lease,
which constitute a hardship to the Lessor and deprive the Lessor of the timely
performance by the Lessee hereunder.

 

33. Hazardous Materials

 

33.1 Definitions: As used in this Lease, the following terms shall have the
following meaning:

 

a. The term “Hazardous Materials” shall mean (i) polychlorinated biphenyls; (ii)
radioactive materials and (iii) any chemical, material or substance now or
hereafter defined as or included in the definitions of “hazardous substance”
“hazardous water”, “hazardous material”, “extremely hazardous waste”,
“restricted hazardous waste” under Section 25115, 25117 or 15122.7, or listed
pursuant to Section 25140 of the



--------------------------------------------------------------------------------

 

California Health and Safety Code, Division 20, Chapter 6.5 (Hazardous Waste
Control Law), (iv) defined as “hazardous substance” under Section 25316 of the
California Health and Safety Code, Division 20, Chapter 6.8
(Carpenter-Presley-Tanner Hazardous Substances Account Act), (v) defined as
“hazardous material”, “hazardous substance”, or “hazardous waste” under Section
25501 of the California Health and Safety Code, Division 20, Chapter 6.95
(Hazardous Materials Release, Response, Plans and Inventory), (vi) defined as a
“hazardous substance” under Section 25181 of the California Health and Safety
Code, Division 20l, Chapter 6.7 (Underground Storage of Hazardous Substances),
(vii) petroleum, (viii) asbestos, (ix) listed under Article 9 or defined as
“hazardous” or “extremely hazardous” pursuant to Article II of Title 22 of the
California Administrative Code, Division 4, Chapter 20, (x) defined as
“hazardous substance” pursuant to Section 311 of the Federal Water Pollution
Control Act, 33 U.S.C. 1251 et seq. or listed pursuant to Section 1004 of the
Federal Water Pollution Control Act (33 U.S.C. 1317), (xi) defined as a
“hazardous waste”, pursuant to Section 1004 of the Federal Resource Conservation
and Recovery Act, 42 U.S.C. 6901 et seq., (xii) defined as “hazardous substance”
pursuant to Section 101 of the Comprehensive Environmental Responsibility
Compensations, and Liability Act, 42 U.S.C. 9601 et seq., or (xiii) regulated
under the Toxic Substances Control Act, 156 U.S.C. 2601 et seq.

 

b. The term “Hazardous Materials Laws” shall mean any local, state and federal
laws, rules, regulations, or ordinances relating to the use, generation,
transportation, analysis, manufacture, installation, release, discharge, storage
or disposal of Hazardous Material.

 

c. The term “Lessor’s Agents” shall mean Lessor’s agents, representatives,
employees, contractors, subcontractors, directors, officers and partners.

 

d. The term “Lessee’s Agents” shall mean Lessee’s agents, representatives,
employees, contractors, subcontractors, directors, officers, partners, invitees
or any other person in the Premises other than Landlord or its agents.

 

33.2 Lessee’s Right to Investigate: Lessee shall be entitled to cause such
inspection, soils and ground water tests, and other evaluations to be made of
the Premises as Lessee deems necessary regarding (i) the presence and use of
Hazardous Materials in or about the Premises, and (ii) the potential for
exposure to Lessee’s employees and other persons to any Hazardous Materials used
and stored by previous occupants in or about the Premises. Lessee shall provide
Lessor with copies of all inspections, tests and evaluations. Lessee shall
indemnify, defend and hold Lessor harmless from any cost, claim or expense
arising from such entry by Lessee or from the performance of any such
investigation by such Lessee.

 

33.3 Lessor’s Representations: Lessor hereby represents and warrants to the best
of Lessor’s knowledge that the Premises are, as of the date of this Lease, in
compliance with all Hazardous Material Laws.

 

33.4 Lessee’s Obligation to Indemnify: Lessee, at its sole cost and expense,
shall indemnify, defend, protect and hold Lessor and Lessor’s Agents harmless
from and against any and all cost or expenses, including those described under
subparagraphs i, ii and iii herein below set forth, arising from or caused in
whole or in part, directly or indirectly by:

 

a. Lessee’s or Lessee’s Agents’ use, analysis, storage, transportation,
disposal, release, threatened release, discharge or generation of Hazardous
Material to, in, on, under, about or from the Premises; or

 

b. Lessee’s or Lessee’s Agents failure to comply with Hazardous Material laws;
or



--------------------------------------------------------------------------------

c. Any release of Hazardous Material to, in, on, under, about, from or onto the
Premises caused by or occurring as a result of acts or omissions of Lessee or
Lessee’s Agents or occurring during the Lease Term, except ground water
contamination from other parcels where the source is from off the Premises not
arising from or caused by Lessee or Lessee’s Agents.

 

The cost and expenses indemnified against include, but are not limited to the
following:

 

i. Any and all claims, actions, suits, proceedings, losses, damages,
liabilities, deficiencies, forfeitures, penalties, fines, punitive damages, cost
or expenses;

 

ii. Any claim, action, suit or proceeding for personal injury (including
sickness, disease, or death), tangible or intangible property damage,
compensation for lost wages, business income, profits or other economic loss,
damage to the natural resources of the environment, nuisance, pollution,
contamination, leaks, spills, release or other adverse effects on the
environment;

 

iii. The cost of any repair, clean-up, treatment or detoxification of the
Premises necessary to bring the Premises into compliance with all Hazardous
Material Laws, including the preparation and implementation of any closure,
disposal, remedial action, or other actions with regard to the Premises, and
expenses (including, without limitation, reasonable attorney’s fees and
consultants fees, investigation and laboratory fees, court cost and litigation
expenses).

 

33.5 Lessee’s Obligation to Remediate Contamination: Lessee shall, at its sole
cost and expense, promptly take any and all action necessary to remediate
contamination of the Premises by Hazardous Materials during the Lease Term where
such Hazardous Materials were introduced into the Premises by Lessee or Lessee’s
Agents in violation of this Lease.

 

33.6 Obligation to Notify: Lessor and Lessee shall each give written notice to
the other as soon as reasonably practical of (i) any communication received from
any governmental authority concerning Hazardous Material which related to the
Premises and (ii) any knowledge of any contamination of the Premises by
Hazardous Materials which constitutes a violation of any Hazardous Material
Laws.

 

33.7 Survival: The obligations of Lessee under this Section 33 shall survive the
Lease Term or earlier termination of this Lease.

 

33.8 Certification and Closure: On or before the end of the Lease Term or
earlier termination of this Lease, Lessee shall deliver to Lessor a
certification executed by Lessee stating that, to the best of Lessee’s
knowledge, there exists no violation of Hazardous Material Laws resulting from
Lessee’s obligation in Paragraph 33. If pursuant to local ordinance, state or
federal law, Lessee is required, at the expiration of the Lease Term, to submit
a closure plan for the Premises to a local, state or federal agency, then Lessee
shall comply at its sole cost and expense with the requirements of the closure
plan and furnish to Lessor a copy of such plan.

 

33.9 Prior Hazardous Materials: Lessee shall have no obligation to investigate,
monitor, abate, clean up or to indemnify, defend or hold Lessor harmless with
respect to any Hazardous Material or wastes (i) that result from the acts or
omissions of Lessor or Lessor’s Agents, or (ii) discovered on the Premises which
were not introduced into, in, on, about, from or under the Premises during the
Lease Term by Lessee or Lessee’s Agents.

 

34. Brokers: Lessor and Lessee represent that they have not utilized or
contacted a real estate broker or finder with respect to this Lease and Lessee
agrees to indemnify and hold Lessor harmless against any claim, cost, liability
or



--------------------------------------------------------------------------------

cause of action asserted by any broker or finder claiming through Lessee. Lessor
represents and warrants that it has not utilized or contacted a real estate
broker or finder with respect to this Lease and Lessor agrees to indemnify and
hold Lessee harmless against any claim, cost, liability or cause of action
asserted by any broker or finder claiming through Lessor.

 

35. Option to Extend

 

A. Option: Lessor hereby grants to Lessee one (1) option to extend the Lease
Term, with the extended term to be for a period of five (5) years, on the
following terms and conditions:

 

(i) Lessee shall give Lessor written notice of its exercise of its option to
extend no earlier than twelve (12), nor later than six (6) calendar months
before the Lease Term would end but for said exercise. If Lessee and Lessor have
not agreed to rental terms in writing, Lessee may withdraw its notice of
exercise of an extension option prior to six (6) months before the Lease Term
would end but for said exercise. Lessor shall provide Lessee with Lessor’s
proposed base monthly rent for the option period within twenty (20) days of
Lessee’s written request. However, once Lessee delivers a notice of exercise of
an option to extend the Lease Term it may not be withdrawn except as provided
for herein and subject to the provisions of this Section 35, such notice shall
operate to extend the Lease Term. Upon any extension of the Lease Term pursuant
to this Section 35, the term “Lease Term” as used in this Lease shall thereafter
include the then extended term. Time is of the essence.

 

(ii) Lessee may not extend the Lease Term pursuant to any option granted by this
Section 35 at any time during which Lessee is in default (beyond applicable
notice and cure periods) as of the date of the exercise of its option.

 

(iii) All terms and conditions of this Lease shall apply during the extended
term, except that the base rent and rental increases for each extended term
shall be determined as provided in Section 35 (B) below

 

(iv) The option rights of DSP Group, Inc. granted under this Section 35 are
granted for DSP Group, Inc.’s personal benefit and any Excepted Party and may
not be assigned or transferred by DSP Group, Inc. except to an Excepted Party.

 

B. Extended Term Rent - Option Period: The monthly Rent for the Premises during
the extended term shall equal the fair market monthly Rent for the Premises as
of the exercise date of the extended term Promptly upon Lessee’s exercise of the
option to extend, Lessee and Lessor shall meet and attempt to agree on the fair
market monthly Rent for the Premises during the extended term. In the event the
parties fail to agree upon the amount of the monthly Rent for the extended term
prior to commencement thereof, the monthly Rent for the extended term including
annual increases shall be determined by appraisal in the manner hereafter set
forth . In the event it becomes necessary under this paragraph to determine the
fair market monthly Rent of the Premises by appraisal, Lessor and Lessee each
shall appoint a real estate appraiser within five days after Lessor or Lessee
notifies the other party that the proposed rental rate for the extended term is
unacceptable, who shall be a member of the American Institute of Real Estate
Appraiser (“AIREA”) and such appraisers shall each determine the fair market
monthly Rent for the Premises taking into account the value of the Premises and
the amenities provided by the outside areas, the common areas, and the Building,
and prevailing comparable Rentals in the area. Such appraisers shall, within
twenty (20) business days after their appointment, complete their appraisals and
submit their appraisal reports to Lessor and Lessee. If the fair market monthly
Rent of the Premises established in the two (2) appraisals varies by five
percent (5%) or less of the higher Rent, the average of



--------------------------------------------------------------------------------

the two shall be controlling. If said fair market monthly Rent varies by more
than five percent (5%) of the higher Rental, said appraisers, within ten (10)
days after submission of the last appraisal, shall appoint a third appraiser who
shall be a member of the AIREA and who shall also be experienced in the
appraisal of Rent values and adjustment practices for commercial properties in
the vicinity of the Premises. Such third appraiser shall, within twenty (20)
business days after his appointment, determine by appraisal the fair market
monthly Rent of the Premises taking into account the same factors referred to
above, and submit his appraisal report to Lessor and Lessee. The fair market
monthly Rent determined by the third appraiser for the Premises shall be
controlling, unless it is less than that set forth in the lower appraisal
previously obtained, in which case the value set forth in said lower appraisal
shall be controlling, or unless it is greater than that set forth in the higher
appraisal previously obtained in which case the Rent set for in said higher
appraisal shall be controlling. If either Lessor or Lessee fails to appoint an
appraiser, or if an appraiser appointed by either of them fails, after his
appointment to submit his appraisal within the required period in accordance
with the foregoing, the appraisal submitted by the appraiser properly appointed
and timely submitting his appraisal shall be controlling. If the two appraisers
appointed by Lessor and Lessee are unable to agree upon a third appraiser within
the required period in accordance with the foregoing, application shall be made
within twenty (20) days thereafter by either Lessor or Lessee to AIREA, which
shall appoint a member of said institute willing to serve as appraiser. The cost
of all appraisals under this subparagraph shall be borne equally be Lessor and
Lessee.

 

36. Approvals: Whenever in this Lease the Lessor’s or Lessee’s consent is
required, such consent shall not be unreasonably or arbitrarily withheld or
delayed. In the event that the Lessor or Lessee does not respond to a request
for any consents which may be required of it in this Lease within ten business
days of the request of such consent in writing by the Lessee or Lessor, such
consent shall be deemed to have been given by the Lessor or Lessee.

 

37. Authority: Each party executing this Lease represents and warrants that he
or she is duly authorized to execute and deliver the Lease. If executed on
behalf of a corporation, that the Lease is executed in accordance with the
by-laws of said corporation (or a partnership that the Lease is executed in
accordance with the partnership agreement of such partnership), that no other
party’s approval or consent to such execution and delivery is required, and that
the Lease is binding upon said individual, corporation (or partnership) as the
case may be in accordance with its terms.

 

38. Indemnification of Lessor: Except to the extent caused by the sole
negligence or willful misconduct of Lessor or Lessor’s Agents, Lessee shall
defend, indemnify and hold Lessor harmless from and against any and all
obligations, losses, costs, expenses, claims, demands, attorney’s fees,
investigation costs or liabilities on account of, or arising out of; (i) Lessee
or Lessee’s Agents the use, condition or occupancy of the Project, (ii) any act
or omission to act or any occurrence in, upon, about or at the Project by Lessee
or Lessee’s Agents or (iii) of the use, generation, manufacture, installation,
release, discharge, storage, or disposal of Hazardous Materials in, on, about or
under the Project by Lessee or Lessee’s Agents. It is understood that Lessee is
and shall be in control and possession of the Premises and that Lessor shall in
no event be responsible or liable for any injury or damage or injury to any
person whatsoever, happening on, in, about, or in connection with the Premises,
or for any injury or damage to the Premises or any part thereof as a result of
acts or omissions to act by Lessee or Lessee’s Agents.. This Lease is entered
into on the express condition that Lessor shall not be liable for, or suffer
loss by reason of injury to person or property, from whatever cause, which in
any way may be connected with the use, condition or occupancy of the Project or
personal property located herein by Lessee or Lessee’s Agents. The provisions of
this Lease permitting Lessor to enter and inspect the Premises are for the
purpose of enabling Lessor to become informed as to whether Lessee is complying
with the terms of this Lease and Lessor shall be under no duty to enter, inspect
or to perform any of Lessee’s covenants set forth in this Lease. Lessee shall
further indemnify, defend and hold harmless Lessor from and against any and all
claims arising from any breach or default in the performance of any obligation
to Lessee’s part to be performed under the terms of this Lease. The provisions
of Section 38 shall survive the Lease Term or earlier termination of this Lease
with respect to any; (i) violations of Hazardous Material Laws or (ii) third
party claims, damage, injury or death, occurring during the Lease Term.



--------------------------------------------------------------------------------

39. Successors And Assigns: The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto;
and all of the parties hereto shall be jointly and severally liable hereunder.

 

40. Miscellaneous Provisions: All rights and remedies hereunder are cumulative
and not alternative to the extent permitted by law and are in addition to all
other rights or remedies in law and in equity.

 

41. Choice of Law: This lease shall be construed and enforced in accordance with
the substantive laws of the State of California. The language of all parts of
this lease shall in all cases be construed as a whole according to its fair
meaning and not strictly for or against either Lessor or Lessee.

 

42. Entire Agreement: This Lease is the entire agreement between the parties,
and there are no agreements or representations between the parties except as
expressed herein. Except as otherwise provided for herein, no subsequent change
or addition to this Lease shall be binding unless in writing and signed by the
parties hereto.

 

In Witness Whereof, Lessor and Lessee have executed this Lease, the day and year
first above written.

 

Lessor   Lessee Mission West Properties, L.P. I   DSP Group, Inc.

By:

 

Mission West Properties, Inc., its general partner

       

By:

 

Carl E. Berg

--------------------------------------------------------------------------------

 

By:

 

Yaniv Arieli

--------------------------------------------------------------------------------

Signature of authorized representative

 

Signature of authorized representative

Carl E. Berg

--------------------------------------------------------------------------------

 

Yaniv Arieli

--------------------------------------------------------------------------------

Printed name

 

Printed name

Chief Executive Officer

--------------------------------------------------------------------------------

 

President of U.S. Operations

--------------------------------------------------------------------------------

Title

 

Title

6/1/2004

--------------------------------------------------------------------------------

 

5/13/2004

--------------------------------------------------------------------------------

Date

 

Date



--------------------------------------------------------------------------------

Exhibit A and A.1

 

Site plan and floor plan to be attached.